Citation Nr: 1036445	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for arthritis of the hips.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  

3.  Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart
INTRODUCTION

The veteran had active military service from April 1967 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was remanded by the Board in October 2007 after the 
Board had reopened a previously denied claim of service 
connection for a back disability.  The remand was for the purpose 
of obtaining additional records, including civilian police 
records related to a 1969 motor vehicle accident, and for a VA 
medical nexus examination.  

Repeated attempts to contact the Veteran resulted in mail being 
returned as undeliverable.  The record shows that the numerous 
attempts to contact the Veteran were made to three different 
addresses in Detroit.  The Board notes, however, that when the 
Veteran submitted his claim in October 2003, he provided an 
address different from that currently in the VA database, and 
different from those tried by the RO during the recent remand.  
The Veteran also provided, with his October 2003 claim, his 
brother's telephone number rather than one of his own, which may 
indicate that the address he provided also was his brother's.  
The Board also notes that the October 2003 address provided by 
the Veteran is the same address shown on a March 2004 VA 
examination report, and in March 2004 Social Security 
Administration (SSA) records in the Veteran's file.  Adding to 
the confusion is reference in the file to an address similar to 
the one shown on the Veteran's October 2003 claim form, but with 
a different fourth digit.  Specifically, letters from the RO to 
the Veteran dated May 16, 2000, July 10, 2000, and February 29, 
2001, all prior to the instant claim, were addressed to a street 
number that ended in a two, as opposed to a five, as the Veteran 
reported on his October 2003 claim.  The Board also cannot find 
any indication that the Veteran's authorized representative was 
contacted in an effort to ascertain the Veteran's correct 
address.  

Since it appears that efforts to contact the Veteran in order to 
comply with the Board's remand orders and the notification 
requirements of the Veterans Claims Assistance Act of 2000 (VCAA) 
have been inadequate, the Board must remand.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must attempt to ascertain the 
Veteran's current mailing address by 
whatever means are available, including, 
but not limited to, contacting his 
authorized representative, and/or utilizing 
the address he provided in his October 2003 
claim, and the one used in the RO's letters 
dated May 16, 2000, July 10, 2000, and 
February 29, 2001.  

2.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is completed.  Specifically, 
the AOJ must notify the claimant and the 
claimant's representative of the criteria 
for assignment of disability ratings and 
for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran should be specifically told to 
either submit or identify any relevant 
evidence concerning his low back, leg, and 
hip claims.  He should also be reminded 
that it is his responsibility to keep both 
VA and his authorized representative 
notified whenever he changes his address.  

3.  After obtaining the necessary 
authorization and identifying information, 
including proper addresses, from the 
veteran, obtain a copy of all available 
police records from the Norfolk, Virginia 
Police Department pertaining to the 
September 23, 1969, incident where the 
veteran was, according to an entry in his 
service treatment records, allegedly riding 
in a stolen automobile and was involved in 
an accident where he was thrown from the 
car and injured.  

The AOJ should also obtain and associate 
with the claims folder all hospital 
treatment and progress notes, including 
nursing notes, concerning the veteran's 
hospitalization from November 23, 1969, to 
December 4, 1969, at the Portsmouth Naval 
Hospital, Portsmouth, Virginia.  

4.  After the above-requested development 
is accomplished, the veteran should be 
scheduled for an appropriate VA 
examination(s) to ascertain the nature and 
etiology of any currently diagnosed hip, 
leg, and/or low back disorder.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(approximately 50% or higher degree of 
probability) that any hip, leg, or back 
disability is related to service, to 
specifically include the injuries the 
veteran sustained in a November 1969 motor 
vehicle accident.    

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those test reports should be incorporated 
into the examination report and associated 
with the claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

5.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  


